'Per Curiam,. This was a proceeding in mandamus by appellee against appellant, to compel it to pay over to him money out of its treasury to satisfy a certain judgment he holds against it. The court below ordered a writ of peremptory mandamus to issue, compelling the appellant to pay over $1,500 on the judgment out of its revenues. The points relied on here for reversal are such as pertain to the weight of the evidence given in the court below, and questions arising out of such evidence. The bill of exceptions having heretofore been stricken from the record by order of this court, we are now unable to ascertain what the evidence in the court below was, and we must presume that the court decided correctly. Magill v. Brown, 98 Ill. 352. The judgment of the court below is therefore affirmed. Judgment affirmed.